Citation Nr: 1105696	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-27 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Forshey, Law Clerk
INTRODUCTION

The Veteran had active service from June 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Veteran testified before a Decision Review Officer (DRO) in a 
hearing at the RO in February of 2009.  A transcript of the 
hearing is of record.


FINDING OF FACT

The currently demonstrated bilateral hearing loss disability and 
tinnitus are shown as likely as not to be due to acoustic trauma 
during the Veteran's period of active service. 


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for bilateral 
hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.385 (2010).

2. The criteria for establishing service connection for tinnitus 
have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002). To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010). The VCAA and its implementing 
regulations require that upon the submission of a substantially 
complete application for benefits VA must notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In 
addition, the regulations define the obligation of VA with 
respect to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the present case in light of the above criteria, and 
in view of the favorable disposition, the Board finds that all 
notification and development action necessary to render a fair 
decision in this case has been accomplished.

II. Analysis

The Veteran contends that service connection is warranted for 
bilateral hearing loss and tinnitus.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service. See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385.  The threshold for normal hearing is 
between 0 and 20 decibels, and higher threshold shows some degree 
of hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).

Also, certain chronic diseases, including sensorineural hearing 
loss (SNHL), may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active service. 38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time. If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the 
lay assertions of record. A layperson is competent to report on 
the onset and continuity of his current symptomatology. See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report on that of which he or she has personal knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay 
evidence can also be competent and sufficient evidence of a 
diagnosis if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Additionally, a lay person may speak as to etiology in some 
limited circumstances in which nexus is obvious merely through 
observation, such as a fall leading to a broken leg.  Jandreau, 
492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the 
evidence. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA 
has a duty to assess).
Here, the Board finds that the evidence is at least in a state of 
relative equipoise in demonstrating that service connection is 
warranted for bilateral hearing loss and tinnitus by extending 
the Veteran the benefit of the doubt. 

At his February 2009 DRO hearing, the Veteran testified that he 
was exposed to acoustic trauma during service as a jet engine 
mechanic, which involved working on the flight line without any 
safety equipment.  

The Veteran's service treatment records (STRs) do not show 
complaints, symptoms or findings referable to hearing loss.  
However, his DD Form 214 confirms that his military occupational 
specialty (MOS) was Jet Engine Mechanic. 

Based on the above, the Board concludes that the Veteran was 
exposed to significant acoustic trauma during active service. His 
contentions of noise exposure are deemed credible and appear 
consistent with the circumstances of his service, as indicated by 
his MOS.  See 38 U.S.C.A. § 1154(a); Layno, 6 Vet. App. at 470.

Accordingly, the remaining issue for consideration is whether the 
Veteran currently has a hearing loss disability meeting the 
criteria of § 3.385 and tinnitus that are etiologically related 
to the in-service acoustic trauma. See Davidson, 581 F.3d at 
1316.

In this regard, the first post-service medical evidence consists 
of a January 2009 audiological evaluation conducted by a private 
physician. Audiometry results at that time show auditory 
thresholds meeting the criteria set forth under 38 C.F.R. § 
3.385.

The Veteran also told a private physician in February 2009 that 
he had had history of tinnitus since his active service.  
Additionally, he testified credibly at his DRO hearing that he 
has had related symptoms during service and since his 1970 
discharge, but had no post-service acoustic trauma.  Although he 
worked as a welder since service, he was required to wear safety 
equipment (ear plugs) and also underwent daily safety compliance 
by his employer. 

Additionally, in a February 2009 letter, the Veteran's former 
supervisor from the late 1970s wrote that the Veteran had hearing 
problems during the time of his employment.  The supervisor 
recalled that the Veteran would revisit the supervisor several 
times when given duties, as he did not initially hear the 
instructions that had been given.  Due to this behavior, the 
supervisor believed that the Veteran was hard of hearing.  Other 
letters, from co-workers testified to the Veteran's hearing 
difficulties.  

A March 2009 VA examination contained diagnoses of hearing loss 
and tinnitus.

In summary, the evidence establishes that the Veteran is 
competently diagnosed with a hearing loss disability and 
tinnitus. It also establishes that he has had continuous symptoms 
since service.

With regard to whether these disabilities are etiologically 
related to his acoustic trauma during service, there is 
conflicting evidence.  Where there is conflicting medical 
evidence, the Board may favor one medical opinion over another as 
long as an adequate statement of reasons or bases is provided. 
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative 
value of medical evidence is based on the physician's knowledge 
and skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the credibility 
and weight to be attached to medical opinions are within the 
province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

In February 2009, a private physician reviewed the Veteran's 
complaints of bilateral hearing problems and tinnitus due to loud 
noise exposure without safety protection during service as a jet 
engine mechanic. The physician's assessment was bilateral high 
frequency loss, which "certainly explains [the Veteran's] 
tinnitus and his difficulty understanding speech in noisy 
environments."  Additionally, the private physician deemed that, 
although "it is impossible to say whether the specific noise 
exposure during [the Veteran's] military service caused or only 
contributed to the loss. . . it is as likely as not that the 
military noise exposure caused his loss." 
 
In contrast, a VA examiner in March 2009 reviewed the Veteran's 
assertions and STR, but opined that because "[the Veteran's] 
case file reveals normal hearing thresholds at each ear at the 
time of separation from the military . . . it is less likely as 
not that the hearing loss and tinnitus began in the military."

On review, the Board finds that the private physician's February 
2009 opinion is more probative than the opinion offered by the VA 
examiner in March 2009.  The private physician accounted for the 
Veteran's credible assertions in rendering his opinion.  On the 
other hand, the VA examiner based his opinion on a determination 
that the Veteran's service separation examination showed "normal" 
bilateral hearing, without considering the Veteran's assertions 
regarding his in-service acoustic trauma.  Thus, the VA 
examiner's opinion, which failed to consider such lay evidence, 
has diminished probative value. See Willis v. Derwinski, 1 Vet. 
App. 66, 70 (1991); Hayes v. Brown, 5 Vet. App. 60, 69 (1993); 
see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding 
that a medical opinion was not adequate where the examiner did 
not indicate if she considered the Veteran's lay assertions).  

In summary, the record contains evidence demonstrating a current 
diagnosis of a hearing loss disability and tinnitus for VA 
purposes, with symptoms since his significant in-service acoustic 
trauma, and with some competent evidence linking the current 
diagnoses to active service.
 
Having weighed all these factors, the Board finds the evidence to 
be at least in a state of relative equipoise in showing that the 
Veteran's disabilities manifested by bilateral hearing loss and 
tinnitus are as likely as not due to the exposure to acoustic 
noise trauma during his active service. 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.385.

Accordingly, by extending him the benefit of the doubt, service 
connection is warranted.




ORDER

Service connection for bilateral hearing loss is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.

Service connection for tinnitus is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



____________________________________________ 
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


